Title: From Thomas Jefferson to Jones & Howell, 3 April 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                             Washington Apr. 3. 07.
                        
                        Be pleased to ship for me to messrs. Gibson and Jefferson at Richmond two tons of nail rod assorted as usual,
                            and to do it with as little delay as possible as I have learnt that we have not a fortnight’s stock on hand. I salute you
                            with esteem & respect
                        
                            Th: Jefferson
                            
                        
                    